Citation Nr: 0313789	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  96-23 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The appellant served in the Army National Guard from December 
1969 until his retirement in November 1995.  In his civilian 
occupation he was an Army National Guard technician, and had 
several periods of active duty for training (ACDUTRA) during 
his career and service.  

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1996, 
from the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for a back disorder.

The appellant had a personal hearing before the RO in 
November 1996.  A transcript of that hearing is in the file.

In March 1998, the Board remanded this case for further 
development.  The development has been completed and the case 
has returned for appellate review. 


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  The competent evidence of record does not provide a 
medical nexus causally linking residuals of a back injury to 
an incident during ACDUTRA service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claim.   On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in the 
January 1996 rating decision; the Board remand in March 1998; 
the June 1996 statement of the case; and September 1997, and 
March 2003 supplemental statements of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claim under the VCAA.  
The appellant has been afforded VA examinations, addressing 
the disabilities on appeal.  Service, VA, Social Security 
Administration (SSA), and private outpatient and hospital 
treatment records have been associated with the claims file.  
There does not appear to be any outstanding medical records 
that are relevant to this appeal.  

The appellant has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Review.   As noted above, the Board finds that all relevant 
facts have been properly developed, and that all relevant 
evidence necessary for an equitable resolution of the issue 
on appeal has been identified and obtained by the RO.  The 
Board is not aware of any additional relevant evidence that 
is available in connection with this issue on appeal.  
Therefore, no further assistance to the appellant regarding 
the development of evidence is required. 
 
Under applicable criteria, service connection will be granted 
if it is shown that a appellant has a disability resulting 
from an injury or disease incurred in, or aggravated by, 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2002).  The term "active 
military, naval, or air service" includes: (1) active duty, 
(2) any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and (3) 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  See 38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2002); Paulson v. 
Brown, 7 Vet. App. 466 (1995).

Generally, to prove service connection, a appellant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in- service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The mere fact of an injury documented during ACDUTRA is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during ACDUTRA, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b) (2002).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent. See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology. Id. Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence establishes that the disease was 
incurred in service. See 38 C.F.R. § 3.303(d) (2002).

Neither the presumption of soundness on entrance into 
service, nor the statutory presumption of service incurrence 
of certain chronic disorders manifested to a compensable 
degree within the year after service, applies when service is 
ACDUTRA.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.307, 3.309 
(2002); see Paulson at 470 (1995); Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).

After careful review of the evidence of record, the Board 
concludes that entitlement to service connection for a low 
back disorder is not warranted because the preponderance of 
the evidence shows that the appellant's current low back 
disorder is not related to any injury sustained in October 
1972 during ACDUTRA.

In evaluating the evidence of record, the Board notes that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. Competent medical evidence may also mean statements 
conveying sound medical principles found in medical 
treatises.  It would also include statements contained in 
authoritative writings such as medical and scientific 
articles and research reports or analyses. 38 C.F.R § 
3.159(a)(1).

Whereas, competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a layperson. 38 C.F.R. § 3.159(a)(2).

The appellant filed a claim in March 1995 for service 
connection for a back injury that he incurred as a result of 
his service in the National Guard.  He essentially contends 
that he injured his back during ACDUTRA training with the 
California National Guard.  He specifically contends that he 
injured his back in 1972, while performing duty at an anti-
aircraft missile site.  He claims that he sought no treatment 
at that time, but that two months later, also while on active 
duty, he had a recurrence, which necessitated a brief 
hospitalization.

The appellant was employed as a Army National Guard full time 
technician.  He did not serve in the active military 
services.  Other than his full time civilian duties, his 
service time was limited to the National Guard for periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA).  

The medical records reveal a long history of claims for back 
injuries, and complaints and treatment for back problems from 
1972 to his eventual retirement as a National Guard 
technician.

During ACDUTRA in December 1972, the appellant reported 
severe pain in his back while putting his field equipment in 
his locker.  There were no falls or blows involved and no 
injury sustained.   He reported similar problems in another 
period of ACDUTRA 2 months prior.   

There are numerous reports of injuries, sick slips, and 
claims for back injuries of record.  These however appear to 
be only reports of discomfort the appellant felt as no actual 
injuries are shown.  In October 1988 he reported an injury to 
his back while unloading tents.  He again reported an injury 
unloading tents in December 1989.  Both reports were for 
injuries sustained in his civilian capacity.  An examiner 
noted lower back pain, nerve root compression, and herniated 
disc.  

In an April 1994 service medical report, the appellant 
reported noticing low back pain while lifting equipment.  The 
report noted the condition existed prior to service.  

The claimant filed a workmen's compensation claim for a back 
disorder, which was denied in March 1995.  In that action, it 
was determined that the claim was based on injuries sustained 
during National Guard duty and not during his civilian 
National Guard technician duties.  The appellant then filed a 
claim for service connection for a back disorder with VA in 
March 1995.

By rating action in January 1996, the RO denied service 
connection for a lower back disorder.  In making that 
determination, the RO noted service records do not reveal a 
history of a back injury in 1969 when he enlisted.  The 
appellant however contends that he injured his back during 
ACDUTRA in 1972.  The post service records do not show any 
back injury incurring in 1972.  In December 1972, he reported 
a 2-year history of chronic back pain.  The RO noted that a 
reenlistment examination in July 1974 was silent as to any 
back disorder.  Quadrennial National Guard physical 
examinations in February 1979, March 1983, February 1987, and 
March 1992 are silent as to complaints or treatment of a 
chronic back disorder.  An examination in February 1993 
revealed a normal spine.  

In a November 1996 personal hearing, the appellant testified 
that in 1972 during annual training (AT) he was positioning a 
missile and apparently injured his back.  He did not seek 
treatment at that time.  He did not report it until about 2 
months later when he was taken to a civilian hospital and 
treated for back pain.  His wife took him to the hospital but 
he did not remember the name of the hospital.  Two months 
later he participated in the second phase of his AT and again 
injured his back when putting equipment in his locker as 
previously noted.

He testified that prior to injuring his back positioning the 
missile he was in perfect condition.  He began in the 
military in 1969, and was a full time National Guard 
technician.  He was treated over the years with pills and 
injections.  He was forced into retirement from the National 
Guard as a technician in 1994 because of his chronic back 
disorder.

The Board remanded this case in March 1998 for additional 
development including obtaining medical and Social Security 
Administration records as well as to schedule the appellant 
for a VA examination and request a medical opinion.

In a VA examination in June 2000, the examiner noted that he 
reviewed the claims file.  The appellant reported injuring 
his back in 1972 while pushing a missile.  He felt a crack in 
his back and had intense pain several hours later. He was 
taken to a hospital by ambulance and treated there for 
several days.  Since then he has had recurrent back problems 
requiring multiple hospital visits.  He continued to report 
that he had no back problems in his quarterly evaluations for 
fear that he would lose his job as a technician in the NGB.  
He was currently retired with an SSA pension.  The examiner 
noted complaints of pain, weakness, stiffness, fatigability, 
etc.  He had sharp low back pains continuous radiating down 
the extremities.  He denied incontinence.  He has had several 
epidural blocks.  

The examiner noted a CT scan in September 1997 revealed L5-S1 
narrowing with vacuum phenomena compatible with degenerative 
disc diseases (DDD).  Also circumferential bulging annulus 
associated with circumferential marginal spurring.  There was 
no evidence of HNP, L3-L4, and no disc abnormalities were 
noted.

The examiner reviewed various records, which revealed;

February 1970 medical history reports good health.

An orthopedic consult from October 1972 noted reports of 
severe lumbosacral  spasm, with questionable radiation 
down the legs.  Sensory and remainder of neurological 
examination was intact. There was questionable 
paraspinal muscle spasm.  

Individual sick slip dated December 1972 noted severe 
pain in back, not due to fall or injury.  He claimed the 
problem began approximately 2 months ago.

December 1972 clinical record (2 week NG duty) noted a 2 
year history of chronic low back pain.  The examiner 
found no muscle spasms.  Straight leg raises to 90 
degrees.  The impression was a psychosomatic disorder.

Emergency Room Oakland Navy Hospital, no date, noted 
impression of back pain of undetermined etiology, 
probable paraspinous muscle spasm. Physical and 
neurological examination was normal.

Medical history report dated July 1974 reported 
excellent health.

March 1983 medical history reports good health, and no 
medications at present time.

May 1987 medical history reports good health, and no 
medications at present time.

March 1992 medical history reports good health, and no 
medications at present time.

May 1992 medical examiner noted injury was exacerbated 
with heavy lifting, L5 radiculopathy.

February 1993 medical history reports good health, and 
no medications at present time.

April 1994 sick slip, back pain diagnosed HNP, L5-S1, 
left.

April 1994 consultation to VA Hospital noted history of 
HNP, acute low back pain extended to left lower 
extremities, spasms, Laseque positive left, provisional 
diagnosis, acute radiculopathy left secondary to HNP.

The examiner noted the appellant had extensive evidence of 
complaints of low back pain in service medical records.  
Since he worked for the National Guard, he was on and off 
military duty.  The 2507 did not specify exact dates to be 
verified.  It was difficult from the evidence given to 
determine if the episode or if the condition HNP began during 
military stints, but it appears that low back pain was 
present during his military active duty and was aggravated 
during these periods.

SSA records were received which revealed that the appellant 
was found to be disabled primarily due to recurrent major 
depression.  His secondary diagnosis was lumbar spondylosis 
and spasm, with narrowing of L5-S1 disc space.  A January 
1995 psychological profile noted the appellant's clinical 
picture report may be an exaggerated picture of his present 
situation and problems.  He may be showing a lack of 
cooperation or he may be malingering.  A severe psychological 
disorder was reflected in his profile.

The file contains numerous treatment records for a back 
disorder.  None of the evidence of record reveals a nexus 
between the back disorder and a period of ACDUTRA.  In other 
words, there is no medical opinion that links the appellant's 
current low back disorder to an October 1972 or any other 
injury during any period of ACDUTRA.  

The Board has considered the evidence of record that favors 
the appellant's claim for service connection for a low back 
disorder, which essentially is comprised of the appellant's 
testimony in November 1996, as well as various written 
statements provided by the appellant. Cumulatively, the 
appellant essentially contends that he injured his back when 
he moved equipment in October 1972, which resulted in his 
current low back disorder.  The Board notes several similar 
claims in the file of back injuries when he moved other 
equipment over the years none of which have been 
substantiated.  The incidents all were accompanied by low 
back pain at the time.  

It is important to note that, as a lay people untrained in 
the fields of medicine and/or science, the appellant is not 
competent to render medical opinions. See Espiritu, 2 Vet. 
App. 494-95 (1992).  Therefore, although the appellant 
asserts that entitlement to service connection is warranted 
for a low back disorder because he allegedly injured his back 
positioning a missile in October 1972, he did not report it 
or receive any treatment for this alleged injury at that 
time, or according to him for two months.  There is no 
medical nexus opinion of record that links the appellant's 
current low back disorder to the alleged injury complained of 
in service.  Therefore, the Board finds that the 
preponderance of the evidence is against this claim.

The Board has also considered the VA and non-VA post-service 
medical evidence and Social Security Administration records.  
This evidence does not offer any nexus opinions relating any 
diagnosed back disorder to service or any incident thereof.  
While, there is an opinion that back pain was aggravated 
during service, there is no medical opinion to the effect 
that a clinically ascertainable back disorder began in 
service, resulted from an inservice injury or that a 
preexisting back disorder had an increase in the uderlying 
level of severity during service.

Given that the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
low back disorder, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. VCAA; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER


Service connection for a low back disorder is denied.



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

